FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1.Investment Company Act File Number 811 - 10473 Date of Notification:May 11, 2009 2.Exact name of investment company as specified in registration statement: Advantage Advisers Multi-Sector Fund I 3.Address of principal executive office: 200 Park Avenue, 24thFloor, New York, NY 10166 (Number, Street, City, State, Zip Code) 4.Check one of the following: A. þThe notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3. B.oThe notification pertains to a discretionary repurchase offer under paragraph (c) of Rule 23c-3. C.oThe notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c) of Rule 23c-3. By: /s/ Bryan McKigney (Name) Bryan McKigney Chief Executive Officer and President (Title) May 11th, Dear Advantage Advisers Multi-Sector Fund I Shareholder: Advantage Advisers Multi-Sector Fund I (the “Fund”) offers to repurchase a certain percentage of its shares each quarter.We want to notify you of your next opportunity to tender your Fund shares for repurchase by the Fund.Please disregard this notice if you do not want the Fund to repurchase any of your Fund shares. Until
